NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FLASHPOINT TECHNOLOGY, INC.,
Appellan.t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
HTC CORPORATION AND HTC AMERICA,- INC.,
In,terven,ors. °
2012-1149
On appeal from the United States Internationa1Trade
C0mmission in Investigati0n No. 337-TA-726.
ON MOTION
ORDER
Upon consideration of HTC Corporation and HTC
An1erica, Inc.’s unopposed motion for leave to intervene,
IT ls ORDERED THAT:

FLASHPOINT TECH V. ITC 2
The motion for leave to intervene is granted The re-
vised official caption is reflected above
FoR THE CoURT
 09 2012 /sf Jan Horbaly
CC.
S
Date J an Horb aly
C1erk
Wil1iam D. Belanger, Esq.
Jia Chen, Esq.
J h P. S h ,E .
° “ ° ““”" sq ¢@uRFL%EPpaLsFon
U.S.
2 1 THE FEDEBAL C|RCUlT
FEB 0 9 2012
JAN \-\0RBA\.Y
. CLERK